Title: From George Washington to Samuel Huntington, 8 September 1780
From: Washington, George
To: Huntington, Samuel


                        

                            
                            Sir,
                            Head Qrs near Hackensack New-bridge Sepr 8th 1780
                        
                        Since the letter which I did myself the honor to write Congress the 20th Ulto I have been more attentively
                            considering the import of the resolution of the 5th of August, and am at a loss to satisfy myself as to its precise
                            extent—whether it be meant to authorise me to extend my views beyond the present Campaign and even to apply to the
                            Ministers of France & Spain in Europe—or only to concert plans for the present fall & Winter with the
                            Ministers & Officers of those powers on the Continent or in the West Indies.
                        The latter appeared to me the most natural construction and was the one I had adopted, but intimations have
                            been given me by particular Gentlemen that Congress understood the resolve in the first sense. If, I have been mistaken in
                            my interpretation I request to have the resolve explained in a full and explicit manner. If I am right, no explanition
                            will be necessary.
                        I also take the liberty to request to be informed whether Congress in two or three Months from the present
                            period can rely on being able to furnish Specie—or Bills on Europe for the Maintenance of a body of four or five thousand
                            Men in a Country where the paper of these States will not serve as a Currency.
                        I should also be glad if Congress will have the goodness to assist me with some lights hors far the States of
                            South and North Carolina have ability to contribute to the Support of an army in the Articles of Bread—Meat— Forage—Horses
                            & Waggons. I suppose an army to be there sufficient to secure to us the full command of them.
                        I entreat as speedy an answer as possible to these points, which are of the greatest consequence in
                            determining our future plans—particularly I wish for immediate information on the subject of the money.
                        But the basis of every plan we can form is an Army and the means of subsistence—without immediate measures to
                            supply the places of the Men who leave us, by the first of January we shall scarcely have any thing that deserves the name
                            of one—Our whole efficient force in this quarter will then probably be less than Six thousand Men. In proposing plans of
                            co-operation, I must engage that something specific shall be performed on our part—Congress will be sensible that I cannot
                            do this, as to any plan of future execution, when I know that our Army will be reduced one half in less than four Months,
                            and when so far from being certain that we shall have it in our power to replace the Men in time, I do not even know what
                            measures will be attempted for the purpose, nor when they will be undertaken. The honor of Congress & the States
                            as well as my own reputation, forbid me to enter into engagements, which I have no assurances of our being able to fulfil.
                            I have the honor to be with every Sentiment of respect & Esteem Sir Yr Most Obedt & Hble Servt
                        
                            Go: Washington
                        
                    